Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20150323934) in view of Chen (WO2020077850A1).
With regard to claims 1, 8 & 15, Chen discloses a method for generating an indoor map of an area, the method comprising: 
receiving, by an apparatus, location information from a positioning system configured to determine a respective position one or more components of the 
generating, by the apparatus, an overview map of the area, wherein the overview map defines one or more boundaries of the area determined based at least in part on the location information (generating an indoor map, see at least [0043]-[0046]+); 
generating, by the apparatus, the indoor map of the area based at least in part on correlating the location information associated with the overview map and the position associated with the map creation information (generating the indoor map, see at least [0045]+).
Chen fails to teach receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system.
.
Chen discloses an indoor system for dividing and identifying indoor region, and terminal device (see the abstract).  The indoor system includes a robot which receiving user input providing map which designates subsets the area with specific type of room based on the communication of the map creation asset with the beacons preset within the house, see at least [0038]-[0048]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lin by including receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system as taught by Chen so the robot improving performance more efficiency.

With regard to claims 2, 9 & 16, Chen teaches causing the transmission of a prompt for room configuration information based on the specific type of room; receiving room configuration information based on the prompt; and updating the indoor map of the area based on the room configuration information (see at least example 1 & 2) .  

With regard to claims 3, 10 & 17, Lin teaches that the one or more components of the positioning system comprises one or more ultra-wide band beacons configured to provide for radio-based positioning (see at least [0038]-[0044]+).
  
With regard to claims 4 & 11, Lin teaches that one of the one or more ultra-wide band beacons is designated as a primary beacon from which the coordinates of the one or more ultra-wide beacons are based (see at least [0044]-[0048]+).  

With regard to claims 5, 12 & 18, Lin teaches receiving a vertical dimension location of the beacon from at least one of a user input or a barometer; and correlating map creation information and the overview map based on the vertical dimension location of the beacon (see at least [0040]-[0048]+).  

With regard to claims 7, 14 & 20, Lin teaches that the positioning system comprises at least one of a global navigation satellite system, a radio-based positioning, a camera-based system, or a hand drawing (see at least [0038]-[0045]+).

Claim Rejections - 35 USC § 103
Claims 6, 13 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of LIn as applied to claim 1 above, and further in view of Zhou (20210207974).
Chen and Lin disclose the claimed subject matter but fail to teach the map creation information comprises voice assistance information.
Zhou discloses an object mapping system associated with expedient termination of a location of one or more coordinate POIs in a 3D environment.  The system comprises voice assistance information (see at least [0080]+.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lin by including receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system as taught by Chen and further including voice assistance as taught by Zhou.  The combination of Lin, Chen and Zhou is an adapted indoor system for the robot performance more efficiency.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGA X NGUYEN/Primary Examiner, Art Unit 3662